Citation Nr: 0114525	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  96-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a hearing loss disability.

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1994 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the pendency of this appeal, the veteran relocated to 
Florida.  Accordingly, the St. Petersburg, Florida, RO 
assumed the role as the agency of original jurisdiction 
(AOJ).  


REMAND

In May 1994, the RO received VA Form 9 from the veteran 
wherein he requested a personal hearing at the RO before a 
Member of the Board.  The evidence does not show that a 
Travel Board Hearing have been scheduled.  While the veteran 
did not respond to a June 10, 1994 letter asking him to 
clarify his request, due process concerns require that he be 
afforded the opportunity for such hearing or hearings if 
desired.

This case is accordingly REMANDED for the following 
development:

The RO should contact the veteran and ask 
him whether he still desires a hearing 
before the RO Hearing Officer, and/or 
before a Member of the Board at the RO.  
If the veteran indicates that he still 
desires a hearing or hearings, such 
hearing should be scheduled.

Following completion of the foregoing, if the veteran has 
been accorded a hearing before the RO Hearing Officer, the RO 
should review the issue on appeal.  If the decision remains 
adverse to the veteran, in whole or in part, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the applicable period of time within 
which to respond.  Thereafter, or in the event the veteran 
does not desire a hearing, subject to current appellate 
procedures, the case should be returned to the Board.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.  The purpose of this 
REMAND is to ensure that due process considerations are 
addressed.  No inference should be drawn regarding the final 
disposition of this claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




